        Case 1:20-cv-02973-MHC Document 67 Filed 07/12/21 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA


 David Kinder, Tracy Scott, Elbert Peay, and         Case No. 1:20-cv-02973-MHC
 Cherry Crawford, individually and as
 representatives of a class of similarly situated
 persons, and on behalf of the Georgia-Pacific
                                                         MOTION FOR
 LLC Hourly 401(k) Plan, the Georgia-Pacific
                                                        PRELIMINARY
 LLC 401(k) Retirement Savings Plan, and the
                                                     APPROVAL OF CLASS
 Koch Industries Inc. Employees’ Savings
                                                     ACTION SETTLEMENT
 Plan,

                     Plaintiffs,
 v.

 Koch Industries, Inc., Koch Business
 Solutions, LP, the Koch Benefits
 Administrative Committee, and
 John Does 1-30,

                     Defendants.


TO ALL PARTIES AND THEIR COUNSEL OF RECORD:

      Plaintiffs David Kinder, Tracy Scott, Elbert Peay and Cherry Crawford

(“Plaintiffs”) respectfully move the Court to: (1) preliminarily approve the Parties’

Class Action Settlement Agreement in the above-referenced matter; (2) approve the

proposed Notices of Settlement and authorize distribution of the Notices to the

Settlement Class; (3) preliminarily certify the Settlement Class for settlement



                                          1
       Case 1:20-cv-02973-MHC Document 67 Filed 07/12/21 Page 2 of 4




purposes; (4) schedule a final approval hearing; and (5) enter the accompanying

Preliminary Approval Order.

      This motion is made pursuant to Federal Rule of Civil Procedure 23(e) and is

based on the accompanying Memorandum of Law and authorities cited therein, the

Declaration of Kai Richter and exhibits attached thereto (including the Settlement

Agreement attached as Exhibit A), the Declarations of David Kinder, Tracy Scott,

Elbert Peay and Cherry Crawford, and all files, records, and proceedings in this

matter. Defendants do not oppose the motion as parties to the Settlement.

      Respectfully submitted this 12th day of July, 2021.

                                      NICHOLS KASTER, PLLP

                                      s/Kai Richter
                                      Paul J. Lukas, MN Bar No. 022084X*
                                      Kai Richter, MN Bar No. 0296545*
                                      Brock J. Specht, MN Bar No. 0388343*
                                      Grace I. Chanin, MN Bar No. 0399969*
                                      Patricia C. Dana, MN Bar No. 0400803*
                                      * admitted pro hac vice
                                      4700 IDS Center
                                      80 S. 8th Street
                                      Minneapolis, MN 55402
                                      Telephone: 612-256-3200
                                      Facsimile: 612-338-4878
                                      plukas@nka.com
                                      krichter@nka.com
                                      bspecht@nka.com
                                      gchanin@nka.com
                                      pdana@nka.com

                                        2
Case 1:20-cv-02973-MHC Document 67 Filed 07/12/21 Page 3 of 4




                           AUSTIN & SPARKS, P.C.
                           John T. Sparks, Sr., GA Bar No.669575
                           2974 Lookout Place N.E., Suite 200
                           Atlanta, GA 30305
                           Telephone: 404-869-0100
                           Facsimile: 404-869-0200
                           jsparks@austinsparks.com

                           SANFORD LAW FIRM
                           Josh Sanford*
                           * admitted pro hac vice
                           1 Financial Centre
                           650 S. Shackleford, Suite 411
                           Little Rock, AR 72211
                           Telephone: 501-221-0088
                           Facsimile: 888-787-2040
                           josh@sanfordlawfirm.com

                           Counsel for Plaintiffs and the proposed Class




                             3
        Case 1:20-cv-02973-MHC Document 67 Filed 07/12/21 Page 4 of 4




                       CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing document has been prepared in accordance

with the font type and margin requirements of Local Rule 5.1(C) of the United States

District Court for the Northern District of Georgia, using 14-point Times New

Roman font, as approved by the Court.



Dated: July 12, 2021                     s/Kai Richter
                                         Kai Richter



                          CERTIFICATE OF SERVICE

      I hereby certify that on July 12, 2021, I caused a copy of the foregoing to be

electronically filed with the Clerk of the Court by using the CM/ECF system, which

will send a notice of electronic filing to all counsel of record.



Dated: July 12, 2021                     s/Kai Richter
                                         Kai Richter




                                           4
